Opinion issued May 20, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-01-00654-CV
____________

IN RE STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,
Relator



Original Proceeding on Petition for Writ of Mandamus



 

O P I N I O N
	On June 6, 2001, the relator, State Farm Mutual Automobile Insurance
Company, filed a "second amended petition for writ of mandamus" complaining that
Judge Lindsay (1) reinstated a case after her plenary jurisdiction expired. (2)  The "second
amended petition" was filed in cause number 01-00-00479-CV, a mandamus
proceeding in which this Court had denied relief in an opinion issued on May 11,
2000 and in an opinion on motion for rehearing issued on May 25, 2000. (3)
	Because the Court had disposed of cause number 01-00-00479-CV, such
disposition having occurred more than a year before, the Court directed its Clerk to
assign new cause number 01-01-00654-CV to the "second amended petition."  The
Court further instructs its Clerk to transfer all documents filed in cause number 01-00-00479-CV after May 2000 to the file for cause number 01-01-00654-CV.
	The relator has filed a motion to dismiss the mandamus proceeding assigned
cause number 01-01-00654-CV because the parties have settled their dispute.  The
motion to dismiss is granted, and the petition for writ of mandamus, originally filed
in cause number 01-00-00479-CV but reassigned cause number 01-01-00654-CV, is
dismissed.
PER CURIAM
Panel consists of Chief Justice Schneider and Justices Hedges and Nuchia.
Do not publish.  Tex. R. App. P. 47.
1.    	The Honorable Tony Lindsay, judge of the 280th District Court of Harris
County, Texas. 
2.    	The underlying case was Bernita Perales v. State Farm Mutual
Automobile Insurance Company, trial court cause no. 1999-20239.  Subsequently, on
May 10, 2000, the trial court cause was dismissed without prejudice following the
plaintiff's motion for nonsuit. 
3.    	The impetus behind the "second amended petition" appears to be the
filing on April 3, 2001, by Ms. Perales of a new lawsuit, trial court cause no. 2001-17976, seemingly identical to trial court cause no. 99-20239.